

115 S2625 IS: Allocation for Music Producers Act
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2625IN THE SENATE OF THE UNITED STATESMarch 22, 2018Mr. Grassley (for himself, Mrs. Feinstein, Ms. Harris, and Mr. Corker) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 17, United States Code, to provide for the payment of performance royalties to
			 certain producers, mixers, and sound engineers of sound recordings, and
			 for other purposes. 
	
 1.Short titleThis Act may be cited as the Allocation for Music Producers Act or the AMP Act. 2.Payment of statutory performance royalties (a)Letter of directionSection 114(g) of title 17, United States Code, is amended by adding at the end the following:
				
					(5)Letter of direction
 (A)In generalA nonprofit collective designated by the Copyright Royalty Judges to distribute receipts from the licensing of transmissions in accordance with subsection (f) shall adopt and reasonably implement a policy that provides, in circumstances determined by the collective to be appropriate, for acceptance of instructions from an artist payee identified under subparagraph (A) or (D) of paragraph (2) to distribute, to a producer, mixer, or sound engineer who was part of the creative process that created a sound recording, a portion of the payments to which the artist payee would otherwise be entitled from the licensing of transmissions of the sound recording. In this section, such instructions shall be referred to as a letter of direction.
 (B)Acceptance of letterTo the extent that the collective accepts a letter of direction under subparagraph (A), the person entitled to payment pursuant to the letter of direction shall, during the period in which the letter of direction is in effect and carried out by the collective, be treated for all purposes as the owner of the right to receive such payment and the artist payee providing the letter of direction to the collective shall be treated as having no interest in such payment.
 (C)Authority of collectiveThis paragraph shall not be construed in such a manner so that the collective is not authorized to accept or act upon payment instructions in circumstances other than those to which this paragraph applies..
 (b)Additional provisions for recordings fixed before November 1, 1995Section 114(g) of title 17, United States Code, as amended by subsection (a), is further amended by adding at the end the following:
				
					(6)Sound recordings fixed before November 1, 1995
 (A)Payment absent letter of directionA nonprofit collective designated by the Copyright Royalty Judges to distribute receipts from the licensing of transmissions in accordance with subsection (f) (in this paragraph referred to as the collective) shall adopt and reasonably implement a policy that provides, in circumstances determined by the collective to be appropriate, for the deduction of 2 percent of the receipts that are collected from the licensing of transmissions of a sound recording fixed before November 1, 1995, but that are withdrawn from the amount otherwise payable under paragraph (2)(D) to the recording artist or artists featured on the sound recording (or the persons conveying rights in the artists’ performance in the sound recording), and the distribution of such amount to one or more persons described in subparagraph (B), after deduction of costs described in paragraph (3) or (4), as applicable, if each of the following requirements is met:
 (i)Certification of attempt to obtain a letter of directionThe person described in subparagraph (B) who is to receive the distribution has certified to the collective, under penalty of perjury, that—
 (I)for a period of at least 4 months, that person made reasonable efforts to contact the artist payee for such sound recording to request and obtain a letter of direction instructing the collective to pay to that person a portion of the royalties payable to the featured recording artist or artists; and
 (II)during the period beginning on the date that person began the reasonable efforts described in subclause (I) and ending on the date of that person’s certification to the collective, the artist payee did not affirm or deny in writing the request for a letter of direction.
 (ii)Collective attempt to contact artistAfter receipt of the certification described in clause (i) and for a period of at least 4 months before the collective’s first distribution to the person described in subparagraph (B), the collective attempted, in a reasonable manner as determined by the collective, to notify the artist payee of the certification made by the person described in subparagraph (B).
 (iii)No objection receivedThe artist payee did not, as of the date that is 10 business days before the date on which the first distribution is made, submit to the collective in writing an objection to the distribution.
 (B)Eligibility for paymentA person shall be eligible for payment under subparagraph (A) if the person— (i)is a producer, mixer, or sound engineer of the sound recording;
 (ii)has entered into a written contract with a record company involved in the creation or lawful exploitation of the sound recording, or with the recording artist or artists featured on the sound recording (or the persons conveying rights in the artists’ performance in the sound recording), under which the person seeking payment is entitled to participate in royalty payments that are based on the exploitation of the sound recording and are payable from royalties otherwise payable to the recording artist or artists featured on the sound recording (or the persons conveying rights in the artists’ performance in the sound recording);
 (iii)made a creative contribution to the creation of the sound recording; and (iv)submits a written certification to the collective stating, under penalty of perjury, that the person meets the requirements in clauses (i) through (iii) and includes a true copy of the contract described in clause (ii).
 (C)Multiple certificationsSubject to subparagraph (D), in a case in which more than 1 person described in subparagraph (B) has met the requirements for a distribution under subparagraph (A) with respect to a sound recording as of the date that is 10 business days before the date on which a distribution is made, the collective shall divide the 2 percent distribution equally among all such persons.
 (D)Objection to paymentNot later than 10 business days after the collective receives from the artist payee a written objection to a distribution made pursuant to subparagraph (A), the collective shall cease making any further payment relating to such distribution. In any case in which the collective has made one or more distributions pursuant to subparagraph (A) to a person described in subparagraph (B) before the date that is 10 business days after the date on which the collective receives from the artist payee an objection to such distribution, the objection shall not affect that person’s entitlement to any distribution made before the collective ceases such distribution under this subparagraph.
 (E)Ownership of the right to receive paymentsTo the extent that the collective determines that a distribution will be made under subparagraph (A) to a person described in subparagraph (B), such person shall, during the period covered by such distribution, be treated for all purposes as the owner of the right to receive such payments and the artist payee to which such payments would otherwise be payable shall be treated as having no interest in such payments.
 (F)Artist payee definedIn this paragraph, the term artist payee means a person, other than a person described in subparagraph (B), who owns the right to receive all or part of the receipts payable under paragraph (2)(D) with respect to a sound recording. In a case in which there are multiple artist payees with respect to a sound recording, an objection by 1 such payee shall apply only to that payee’s share of the receipts payable under paragraph (2)(D), and does not preclude payment under subparagraph (A) from the share of an artist payee that does not so object..
 (c)Technical and conforming amendmentsSection 114(g) of title 17, United States Code, as amended by subsections (a) and (b), is further amended—
 (1)in paragraph (2), in the matter preceding subparagraph (A), by striking An agent designated and inserting Except as provided for in paragraph (6), a nonprofit collective designated by the Copyright Royalty Judges;
 (2)in paragraph (3), in the matter preceding subparagraph (A)— (A)by striking nonprofit agent designated and inserting nonprofit collective designated by the Copyright Royalty Judges;
 (B)by striking another designated agent and inserting another designated nonprofit collective; (C)by striking such nonprofit agent and inserting such nonprofit collective; and
 (D)by striking such agent and inserting such collective; and (3)in paragraph (4)—
 (A)by striking designated agent and inserting nonprofit collective; and (B)by striking agent and inserting collective each subsequent place it appears.
 3.Effective dateThis Act and the amendments made by Act shall take effect on the date of enactment of this Act.